UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7545


JOHN TRICE,

                 Plaintiff – Appellant,

          v.

J. SEGURA, Nurse, Lawrenceville Correctional Center (LVCC),

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:16-cv-00724-GBL-MSN)


Submitted:    January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Wayne Trice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John   Wayne    Trice      appeals        the     district    court’s    order

dismissing     his    42    U.S.C.       § 1983        (2012)   complaint      without

prejudice for failure to comply with its prior order.                       See Fed.

R. Civ. P. 41(b).          We review a district court’s dismissal under

Rule 41(b) for abuse of discretion.                      Ballard v. Carlson, 882

F.2d 93, 95 (4th Cir. 1989).               We have reviewed the record and

find no abuse of discretion.                Accordingly, we affirm for the

reasons stated by the district court.                      Trice v. Segura, No.

1:16-cv-00724-GBL-MSN (E.D. Va. Oct. 4, 2016).                      We dispense with

oral    argument     because      the    facts    and     legal     contentions    are

adequately    presented      in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2